DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-5 and 9-20 are pending.
Claims 1 and 6-8 are canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 06/23/2022, with respect to Claim 9, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 04/05/2022) of claims 1-20 has been withdrawn.

Response to Amendment
The amendments to the (specifications, claims) filed on June 23, 2022 have been entered. Claims 2-5 and 9-20 are pending. With regard to the specification, the objections have been withdrawn. With regard to claims 9-11 and 15-20, the objections have been withdrawn.

Allowable Subject Matter
Claims 2-5 and 9-20 are allowed. Independent claim 9 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 9, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector, comprising: a sheet terminal, comprising: a bend section, a mating section having a mating axis; and an insertion section, wherein the bend section is connected to the mating section and the insertion section, and the insertion section comprises a shoulder extending outward along an insertion axis; and an insulating base, comprising: a base, an accommodation space between two base sidewalls, and a stop portion, wherein the insertion section is located in the accommodation space, and the stop portion corresponds to the shoulder; and a mating portion connected to the base, wherein the mating portion comprises two opposite mating sidewalls and a mating space therebetween; and the mating section is located in the mating space; wherein each insertion section comprises a limiting portion, one of the base sidewalls comprises a plurality of limiting slots, and the limiting portions are respectively located in the limiting slots; the base sidewalls each comprise a plurality of guide slots, the guide slots are respectively connected to the limiting slots, and a depth of each guide slot is deeper than that of the corresponding limiting slot, as recited in claim 9, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831